--------------------------------------------------------------------------------

Exhibit 10.22
 
March 20, 2007


James Morlan




Dear Jim:
 
This letter agreement (the “Agreement”) sets forth the terms that ViewSonic
Corporation (the “Company”) is offering to you to aid in your employment
transition.


1.           RESIGNATION AS CHIEF FINANCIAL OFFICER. On June 8, 2007, you shall
resign from your position as Chief Financial Officer (the “Transition
Date”).   This date may be extended by mutual agreement between you and the
Company; if this date is extended, then the Transition Date shall be the date
after June 8, 2007 that the Company’s new Chief Financial Officer commences
employment.  If the Company hires a new Chief Financial Officer prior to June 8,
2007, and the new Chief Financial Officer does not want you to continue in the
Chief Financial Officer role until June 8, 2007, then you shall resign your
position as Chief Financial Officer (and your job title will change to Executive
Advisor) but you shall remain as an employee pursuant to the terms of this
Section 1 until June 8, 2007 (and June 8, 2007 shall be deemed to be the
Transition Date).  Until the Transition Date, you shall continue to use your
best efforts to perform your assigned duties and responsibilities, including,
without limitation, the preparation, verification, and filing of the Company’s
required SEC filings.  You will continue to receive your full current salary and
benefits until the Transition Date, and you will continue to comply with all of
the Company’s policies and procedures during this time.  On the Transition Date,
the Company will pay you the gross amount of $5,000.00 for you to select and
obtain appropriate outplacement services.

 
2.           TRANSITION PERIOD.  Provided that you: (i) sign this Agreement; and
(ii) allow the release contained herein to become effective; and (iii) comply
with all of your obligations under this Agreement, then commencing on the
Transition Date and continuing until June 30, 2008 (the “Termination Date”), the
Company shall retain you as an employee of the Company in the position of
Executive Advisor.  This period shall be referred to herein as the “Transition
Period.”   During the Transition Period, the following terms will apply:


      (a)           Duties and responsibilities. During the Transition Period,
you will be available to provide services to the Company as requested, on a
flexible schedule basis.  Your duties will be as assigned by the Company’s CEO
and/or new CFO and will include, among other things, assisting the new CFO with
his duties and responsibilities and with special projects within the Company’s
Finance organization.  You agree to utilize your best efforts in performing your
assigned duties during the Transition Period.  The Company agrees to notify you
in writing promptly if at any time during the Transition Period it believes that
you are not in compliance with your obligations under this Agreement.  The
Company further agrees to provide you with twenty (20) days’ notice and
opportunity to cure, if curable, at the time such written notice is provided
specifying the issues involved.


--------------------------------------------------------------------------------



      (b)           Other work during the Transition Period.  You may engage in
employment, consulting or other work relationships in addition to your work for
the Company during the Transition Period provided that such employment,
consulting or other work relationship is not with a competitor of the Company
and does not violate your continuing obligations to maintain the confidence and
confidential information of the Company as set forth in the Employee
Confidentiality and Invention Assignment Agreement executed by you and
incorporated by reference herein and attached hereto as Exhibit A (the
“Confidentiality Agreement”).  The Company agrees to make reasonable
arrangements to enable you to perform your work for the Company at such times
and in such a manner so that it does not unreasonably interfere with other work
activities in which you may engage.


      (c)           Transition Period Salary.  From the Transition Date until
the Termination Date, the Company will pay you an amount equal to six (6) months
of your current base salary (the “Transition Period Salary”).  The Transition
Period Salary will be paid in equal installment amounts on the Company’s
standard payroll dates during the Transition Period and will be subject to
standard deductions and withholdings.


      (d)           Transition Period Benefits.  During the Transition Period,
you will be entitled to continue your participation in the following Company
benefit plans pursuant to the terms of those plans:  (i) group health medical
insurance; (ii) group health dental insurance; (iii) company-sponsored life
insurance; (iv) 401(k) plan (including the Company’s matching contribution); and
(v) short term and long term disability insurance.  You will not, however,
continue to accrue vacation days, sick days or other paid time off during the
Transition Period, nor will you be entitled to any automobile allowance during
this period.
 
3.           SEVERANCE HEALTH BENEFITS.  To the extent provided by the federal
COBRA law and the state Cal-COBRA law, and by the Company’s current group health
insurance policies, you will be eligible to continue your current group health
insurance benefits for a period of thirty-six (36) months after the Termination
Date.  If you:  (i) timely elect continued health insurance coverage under COBRA
and Cal-COBRA; and (ii) sign the Termination Date Release attached hereto as
Exhibit B on or within 21 days after the Termination Date; and (iii) allow this
Termination Date Release to become effective; then the Company will pay the cost
of continuing your health insurance benefits for a period of three (3) months
after the Termination Date.

 
4.           TERMINATION DATE PAYMENT.  As of the Termination Date, you will
cease to be employed by the Company in any capacity.  On the Termination Date,
the Company will pay you all accrued salary earned through the Termination Date,
subject to standard payroll deductions and withholdings.  However, the Company
will pay you for all accrued and unused Paid Time Off (“PTO”) on the Transition
Date.  You are entitled to payment for all accrued salary, and all accrued and
unused PTO, regardless of whether you sign this Agreement.

Page 2 of 11

--------------------------------------------------------------------------------




5.           STOCK OPTIONS. During your employment with the Company, you were
granted options to purchase shares of the Company’s common stock (the “Options”)
under the Company’s 1999 Stock Option Plan (the “Plan”).  All of the Options
currently are vested.  Pursuant to the terms of the Plan, you shall have the
right to exercise your Options up to the date that is three (3) months after the
Termination Date (the “Post-Termination Date Exercise Period”); provided,
however, that if you are unable to exercise your vested Options and sell the
shares acquired upon such exercise during the Post-Termination Date Exercise
Period due to a lock-up agreement entered into in connection with the Company’s
initial public offering, then the Board will extend your Post-Termination Date
Exercise Period for an additional thirty (30) days for each full thirty (30) day
period during the Post-Termination Date Exercise Period during which the shares
acquired upon exercise of your Options are subject to lock-up; provided,
however, that in no event shall the Post-Termination Exercise Date be extended
to a date that is after December 31, 2008.  Except as modified herein, the
Options shall continue to be governed by the terms of the Plan and the
applicable grant notices.

 
6.           LONG TERM INCENTIVE PLAN.  You will continue to participate in the
Company’s Long Term Incentive Program (the “Incentive Program”) pursuant to the
terms of that Program; provided, however, that you shall be eligible to receive
vesting of one-third (1/3) of your Target Award (as defined in the Incentive
Program) if the Company meets or exceeds both its Revenue Target and Income
Target for the first two quarters of the fiscal year ending December 31,
2007.  For purposes of this Section 6 only, the Performance Targets set forth on
Exhibit B to the Incentive Program shall be prorated based upon the first two
quarters of fiscal year 2007.    Notwithstanding the terms of the Program, the
Determination Date (as defined in the Incentive Program) for you shall occur
within thirty (30) days following the date the Company files its Quarterly
Report on Form 10-Q with the SEC for the second quarter of fiscal year
2007.  You also hereby waive and release any eligibility or entitlement you may
have to any further compensation or benefits under the Incentive Program except
as set forth herein.  Except as expressly modified in this Section 6, any
compensation or benefits under the Incentive Program shall be governed by the
terms of the Incentive Program.

 
7.           INDEMNIFICATION.  Nothing in this Agreement shall affect any rights
you may have to indemnification from the Company or its insurance carriers
pursuant to agreement, statute, insurance policy, or otherwise.  The Indemnity
Agreement between you and the Company shall remain in full force and effect.

 
8.           NO OTHER COMPENSATION OR BENEFITS THEREAFTER.  You acknowledge and
agree that except as expressly provided in this Agreement, you will not receive
any additional compensation, severance or benefits (including, but not limited
to, long term disability, short term disability or life insurance) after the
Termination Date.

 
9.           EXPENSE REIMBURSEMENTS.  You agree that within thirty (30) days
after the Termination Date, you will submit your request for reimbursement of
any business expenses incurred during your employment which have not previously
been reimbursed.  The Company will reimburse you for these expenses pursuant to
its standard business practice.

Page 3 of 11

--------------------------------------------------------------------------------




10.        RETURN OF COMPANY PROPERTY.  You agree that on or before the
Termination Date, you will make a diligent search and return to the Company all
Company documents (in electronic, paper or any other form as well as all copies
thereof) and other Company property that you have had in your possession at any
time, including, but not limited to, Company files, notes, drawings, records,
business plans and forecasts, financial information, specifications,
computer-recorded information, tangible property including, but not limited to,
computers, credit cards, entry cards, identification badges and keys; and any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof).  You agree to make a
diligent search for all such Company property.  If you have used any personal
computer, server, or e-mail system to receive, store, review, prepare or
transmit any Company confidential or proprietary data, materials or information,
you agree to provide the Company with a computer-useable copy of such
information and then permanently delete and expunge such Company confidential or
proprietary information from those systems; and you agree to provide the Company
access to your system as requested to verify that the necessary copying and/or
deletion is done.  You agree that, after the Termination Date, you will neither
use nor possess Company property.

 
11.        PROPRIETARY INFORMATION OBLIGATIONS.  You acknowledge your continuing
obligations under your Confidentiality Agreement, which you entered into when
you began your employment with ViewSonic.

 
12.        NONDISPARAGEMENT.  You agree not to disparage the Company, and its
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to it or them, or to its or their business, business reputation or
personal reputation; provided that you shall respond accurately and fully to any
question, inquiry or request for information when required by legal
process.  You further agree that any material breach of this provision on your
part shall be considered a material breach of this Agreement. The Company
likewise agrees that its management shall not disparage you in any manner likely
to be harmful to your future employment, business reputation, or personal
reputation, provided that you refer all inquiries about you to the attention of
Tim Ashcroft and the Company shall respond accurately and fully to any question,
inquiry, or request for information when required by legal process.  The Company
agrees that any material breach of this provision on its part shall be
considered a material breach of this Agreement; provided, however, that even in
the event of a material breach of this Section 12 by the Company, your Releases
set forth in Sections 14, 15, and 16, and Exhibit B, herein shall remain in full
force and effect.  Both you and the Company agree to provide each other with
immediate written notice of a claimed breach of this provision and to meet and
confer in good faith over any alleged breach prior to ceasing performance or
filing a demand for arbitration hereunder.

 
13.        NO WORKERS’ COMPENSATION OR LEAVE CLAIMS.  You acknowledge and agree
that you have not filed any claims for workers’ compensation, short-term
disability, or long-term disability nor are you aware of any medical condition
that could give rise to such a claim.   You also agree that you have received
any leave benefits to which you are entitled pursuant to the federal Family and
Medical Leave Act and similar state statutes.

Page 4 of 11

--------------------------------------------------------------------------------




14.         RELEASE BY YOU.  In exchange for the benefits to be provided under
this Agreement (including the Transition Period compensation and benefits and
Severance Health Benefits), and other consideration under this Agreement to
which you would not otherwise be entitled, you hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent or subsidiary
entities, insurers, affiliates and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions prior to or on the date you sign
this Agreement.  This general release includes, but is not limited to: (1) all
claims arising out of or in any way related to your employment with the Company
or the termination of that employment; (2) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination or breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (the “ADEA”), or the California Fair
Employment and Housing Act (as amended) (“FEHA”).  Notwithstanding anything in
this paragraph, you are not hereby releasing the Company from any obligation it
may otherwise have to indemnify you for your acts within the course and scope of
your employment with the Company, nor from any obligations undertaken by the
Company in this Agreement.

 
15.         ADEA WAIVER. You hereby acknowledge that you are knowingly and
voluntarily waiving and releasing any rights and claims concerning age
discrimination you may have under the ADEA and FEHA, and that the consideration
given for the foregoing waiver is in addition to anything of value to which you
were already entitled.  You have been advised by this writing, as required by
the ADEA, that: (a) your waiver and release do not apply to any claims that may
arise after the Effective Date of this Agreement; (b) you should consult with an
attorney prior to executing this release; (c) you have twenty-one (21) days from
receipt of this letter within which to consider this release (although you may
choose to voluntarily execute this release earlier); (d) you have seven (7) days
following the execution of this release to revoke the Agreement by notifying the
Company in writing; and (e) this Agreement will not be effective until the
eighth day after this Agreement has been signed both by you and by the Company
and not revoked by you (“Effective Date”).

 
16.         SECTION 1542 WAIVER.  In granting the releases herein, which may
include claims that are unknown at present, the parties acknowledge that they
have read and understand Section 1542 of the California Civil Code:  “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the debtor.” Except as
provided in Section 15 herein, the parties hereby expressly waive and relinquish
all rights and benefits under that section and any law of any jurisdiction of
similar effect with respect to the release of any unknown or unsuspected claims
herein.

 
17.         PARTIAL RELEASE BY COMPANY. In consideration for your fulfilling
your obligations under this Agreement, the Company hereby releases you from any
and all claims, liabilities and obligations, both known and unknown, that arise
out of or are in any way related to events, acts, conduct, or omissions prior to
or on the date you sign this Agreement, except that this release shall not
extend to: (1) claims based on willful or fraudulent acts or omissions by you;
(2) claims that may arise after this Agreement is executed; and (3) claims
arising at any time out of your obligations to protect the Company’s proprietary
information.  You represent that you have disclosed to the Company all the facts
and circumstances surrounding any claims of which you have actual or
constructive knowledge that any third party may assert against the Company based
on your acts or omissions.

Page 5 of 11

--------------------------------------------------------------------------------




18.         NO VOLUNTARY ADVERSE ACTION.  You agree that you will not
voluntarily (except in response to legal compulsion) assist any third party in
bringing or pursuing any proposed or pending litigation, arbitration,
administrative claim or other formal proceeding against the Company, its parent
or subsidiary entities, affiliates, officers, directors, employees or agents.

 
19.        COOPERATION.  You agree to cooperate fully with the Company in
connection with its actual or contemplated defense, prosecution, or
investigation of any claims or demands by or against third parties, or other
matters arising from events, acts, or failures to act that occurred during the
period of your employment by the Company.  Such cooperation includes, without
limitation, making yourself available to the Company upon reasonable notice,
without subpoena, to provide complete, truthful and accurate information in
witness interviews, depositions and trial testimony.  The Company will reimburse
you for reasonable out-of-pocket expenses you incur in connection with any such
cooperation (excluding forgone wages, salary, or other compensation) and will
make reasonable efforts to accommodate your scheduling needs.  In addition, you
agree to execute all documents (if any) necessary to carry out the terms of this
Agreement.

 
20.         NO ADMISSIONS.  Nothing contained in this Agreement shall be
construed as an admission by you or the Company of any liability, obligation,
wrongdoing or violation of law.

 
21.        MISCELLANEOUS.  This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to this subject matter.  It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties, representations
or prior agreements with the Company.  This Agreement may not be modified or
amended except in a writing signed by both you and a duly authorized officer of
the Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable.  This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of California
as applied to contracts made and to be performed entirely within California.

 
22.        APPLICATION OF INTERNAL REVENUE CODE SECTION 409A.  If the Company
determines that any amounts payable under this Agreement fail to satisfy the
distribution requirement of Section 409A(a)(2)(A) of the Internal Revenue Code
as a result of Section 409A(a)(2)(B)(i) of the Internal Revenue Code, the
payment of such benefit shall be accelerated to the minimum extent necessary so
that the benefit is not subject to the provisions of Section 409A(a)(1) of the
Internal Revenue Code.  (It is the intention of the preceding sentence to apply
the short-term deferral provisions of Section 409A of the Internal Revenue Code
to such payments, and the payment schedule as revised after the application of
the preceding sentence shall be referred to as the “Revised Payment
Schedule.”)  However, if there is no Revised Payment Schedule that would avoid
the application of Section 409A(a)(1) of the Internal Revenue Code, the payment
of such benefits shall not be paid pursuant to a Revised Payment Schedule and
instead shall be delayed to the minimum extent necessary so that such benefits
are not subject to the provisions of Section 409A(a)(1) of the Internal Revenue
Code.  The Company may attach conditions to or adjust the amounts paid pursuant
to this Agreement to preserve, as closely as possible, the economic consequences
that would have applied in the absence of this Section 20; provided, however,
that no such condition or adjustment shall result in the payments being subject
to Section 409A(a)(1) of the Internal Revenue Code.  The Company shall provide
you with appropriate written notice and an opportunity to respond if there is a
need to modify in any way the payment of any benefits under this Agreement
pursuant to this paragraph.

Page 6 of 11

--------------------------------------------------------------------------------




23.        DISPUTE RESOLUTION.  Any action to interpret or enforce this
Agreement will be subject to final and binding arbitration in Orange County,
California, before Judicial Arbitration and Mediation Services (“JAMS”) pursuant
to JAMS then-current rules for the resolution of employment disputes.  The
prevailing party in any such arbitration will be entitled to recover his or its
reasonable attorneys’ fees and costs in connection with the arbitration.


If this Agreement is acceptable to you, please sign below and return the
original to me.


I wish you good luck in your future endeavors.


Sincerely,


VIEWSONIC CORPORATION




By:
 /s/  Tim Ashcroft
 
Tim Ashcroft, Vice President Corporate HR
         
ACCEPTED AND AGREED:
         
/s/ James Morlan
 
James Morlan
 



Date: March 21, 2007

Page 7 of 11

--------------------------------------------------------------------------------



EXHIBIT A
CONFIDENTIALITY AGREEMENT
VIEWSONIIC CORPORATION


Employee Confidentiality and
Invention  Assignment  Agreement


I hereby acknowledge and agree as follows with VIEWSONIC CORPORATION (the
“Company”) in connection with my employment or the continuance of my employment
(as the case may be) with the Company.


I.
No Term ofEmployment. I acknowledge and agree that my employment with the
Company is not for any fixed term, and that my employment will continue only at
the will of both the Company and me. I agree that this means my employment may
be terminated at any time for any reason or for no reason, either with or
without cause, either by me or the Company.



2.
No Conflicts with PriorEmployment. I represent that my employment with the
Company will not conflict with any obligations which I have to former employers
or any other persons. I specifically represent that I have not brought to the
Company (and will not bring to the Company) any materials or documents of a
former employer, or any confidential information or property of a former
employer.



3.
PriorInventions. As a matter of record, and in order to assist the Company in
determining its rights to any discoveries and inventions in connection with my
employment, I have listed (at the end of the Agreement) all inventions,
copyrighted material, patents and patent applications which I own or have any
interest in and which were conceived of, or first reduced to practice, prior to
my employment with the Company, all of which shall remain my property. If
nothing is listed below, I agree that the Company may conclusively assume that I
claim no interest in any inventions, copyrighted material, patents or patent
application.



4.
Confidential Information. I understand that as part of my employment with the
Company I am expected to make new contributions of value to the Company. I also
acknowledge that, during my employment, I will learn information relating to the
Company (and its business and products) which has commercial value to the
Company and which the Company desires to keep confidential. This confidential
information will include such things as trade secrets, techniques, know-how,
discoveries, inventions, marketing information, business strategies, information
regarding customers and suppliers, and any other information (whether or not
necessarily in writing) which may be useful to the Company and which is not
generally available to the public (all of this information is referred to in
this Agreement as “Confidential Information”). I agree that all such
Confidential Information will be the sole property of the Company, and I agree
that I will not disclose any Confidential Information to any other person
(except solely in performing my duties as an employee of the Company), and that
I will otherwise keep all Confidential Information in strictest confidence and
not use it for any purpose adverse to the Company.


Page 8 of 11

--------------------------------------------------------------------------------



5.
Inventions During Employment. I agree that all discoveries and inventions which
relate in any manner to the business or the future business of the Company, and
which are conceived, authored or made by me (either alone or with others) during
my employment with the Company, will constitute “work for hire” and will be the
sole property of the Company. I will promptly disclose these discoveries and
inventions to the Company in writing, and I will not disclose these discoveries
and inventions to any other persons. I hereby assign to the Company all my right
to such discoveries and inventions, and I will sign such additional documents,
as the Company from time to time considers advisable in order to complete this
assignment and to apply for patent or copyright protection in the name of the
Company. I agree that, for purposes of this Agreement, the term “discoveries and
inventions” shall have the broadest meanings, including new products, machines,
methods, processes, software programs, improvements, compositions of matter, and
designs or configurations.



I understand that the Company is hereby advising me that any provision in this
Agreement requiring me to assign my rights in any invention does not apply to an
invention which qualifies fully under the provisions of Section 2870 of the
California Labor Code. That section provides that the requirement to assign
inventions “shall not apply to an invention that the employee developed entirely
on his or her own time without using the employer’s equipment, supplies,
facilities, or trade secret information except for those inventions that either:
(1) relate at the time of conception or deduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; (2) result from any work performed by the employee
for the employer.” By signing this Agreement, I acknowledge that this paragraph
shall constitute written notice of those provisions of Section 2870.


6.
Certain FurtherAgreements. I agree that, since my employment with the Company
will involve a relationship of confidence and trust, during my employment I will
not engage in any other employment or business activities which are competitive
with or otherwise conflict with the interests of the Company, and I will not
plan or organize any such competing business activity.



7.
Certain Obligations UponTerminationofEmployment. In the event of the termination
of my employment by me or by the Company for any reason, I will promptly deliver
to the Company all documents and other materials of any nature pertaining to my
work with the Company which contain any Confidential Information or any
discoveries and inventions, I will not take with me any such documents or
materials (or any copies of them), and I will continue to keep all Confidential
Information in strictest confidence as required by paragraph 4 above. I also
agree that, in recognition of my position of confidence and trust with the
Company during my employment, for a period of one-year following such
termination I will not solicit any of the Company’s employees to work for a
competitive company.



8.
Entire Agreement. This Agreement is the entire agreement between the Company and
me regarding the above matters, and I represent that I am not relaying upon any
contrary statements or understandings between me and the Company with regard to
these matters.





Dated:
June 21, 2000
 

 

 
EMPLOYEE
     
James A. Morlan.
       
(printed name of employee)
     
/s/ James A. Morlan.
   
(signature of employee)
   




     
VIEWSONIC CORPOARTION
     
By:
/s/ Joanne Thielen
   
Its:
HR Manager

 
Prior Inventions (if any) — see paragraph 3 above:
         



(attach additional pages if necessary)
 
Page 9 of 11

--------------------------------------------------------------------------------




Exhibit B
TERMINATION DATE RELEASE


(To be signed on or within 21 days after the Termination Date)


In exchange for the consideration under the Agreement between ViewSonic
Corporation (the “Company”) and me dated March 21, 2007, I hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent or
subsidiary entities, insurers, affiliates and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions prior to or on the date I
sign this Agreement.  This general release includes, but is not limited to: (1)
all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination or breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (the “ADEA”), or the California Fair
Employment and Housing Act (as amended)(“FEHA”).  Notwithstanding anything in
this paragraph, I understand that I am not hereby releasing the Company from any
obligation it may otherwise have to indemnify me for acts within the course and
scope of my employment with the Company, nor from any obligations undertaken by
the Company in this Agreement.


ADEA Waiver and Release.  I acknowledge that I am knowingly and voluntarily
waiving and releasing any rights I may have concerning age discrimination under
the ADEA and FEHA, as amended.  I also acknowledge that the consideration given
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value to which I was already entitled.  I further acknowledge that I
have been advised by this writing, as required by the ADEA, that:  (a) my waiver
and release does not apply to any rights or claims that may arise after the
execution date of this Agreement; (b) I have been advised that I have the right
to consult with an attorney prior to executing this Agreement; (c) I have been
given twenty-one (21) days to consider this Agreement; (d) I have seven (7) days
following the execution of this Agreement by the parties to revoke the
Agreement; and (e) this Agreement will not be effective until the date upon
which the revocation period has expired, which will be the eighth day after this
Agreement is executed by you, provided that the Company has also executed this
Agreement by that date (“Effective Date”).

Page 10 of 11

--------------------------------------------------------------------------------



SECTION 1542 WAIVER.  In granting the releases herein, which may include claims
that are unknown at present, I acknowledge that I have read and understand
Section 1542 of the California Civil Code:  “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to the release of any unknown or
unsuspected claims herein.


ACCEPTED AND AGREED:

 
                                                                                                  
James Morlan


Date:______________________________________
 
 
Page 11 of 11

--------------------------------------------------------------------------------